ORIGINAL                                                 01/04/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0362


                                                                     JAN 0 4 2022
 IN THE MA1-1ER OF:                                                Bowen Greenwood
                                                                 Cleft< of Supreme Court
                                                                     State of fvlontane

 C.H., S.H., W.H. and P.P.,                                         ORDER

             Youths in Need of Care.




      Counsel for the appellant mother of C.H., S.H., W.H., and P.P. filed a rnotion and
brief asking to be allowed to withdraw from this appeal on grounds that counsel has been
unable to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,
and Anders v. Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother responded to
counsel's brief and objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by the mother
in her response. We conclude there are no arguments with potential legal merit that could
be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
                   ,
       DATED this —7 'day ofJanuary, 2022.



                                                               Chief Justice
9°L

  xr .41:1„
  Justices